Citation Nr: 0821653	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-24 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for thymus cancer, to 
include as secondary to exposure to ionizing radiation. 


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from March 1946 to March 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision of the 
Baltimore, Maryland, regional office (RO) of the Department 
of Veterans Affairs (VA).  

The Board has construed statements by the veteran's 
representative as a motion to advance the appeal on its 
docket.  The Board has granted that motion.  38 C.F.R. 
§ 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran was issued a statement of the case for the issue 
on appeal in July 2006.  Subsequently, additional pertinent 
evidence was received at the RO.  This evidence includes 
medical opinions and summaries of treatment.  Although this 
evidence was considered in a January 2008 rating decision 
that addressed a claim that is not part of the current 
appeal, there is no indication that it has ever been 
considered in conjunction with his claim for service 
connection for cancer of the thymus.  

Therefore, this matter must be remanded for initial 
consideration of the evidence and, if the claim is not 
granted in full, the issuance of a supplemental statement of 
the case.  38 C.F.R. § 19.37(a).  

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction (AOJ) 
should re-adjudicate the claim in light 
of all evidence received since the July 
2006 statement of the case.  If any 
benefit sought on appeal remains denied, 
the AOJ should issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

